Title: Certificate for John Ross, [8 August 1779]
From: Franklin, Benjamin
To: 


[August 8, 1779]
I the underwritten do hereby certify whom it may concern, that Messrs. Wharton and Bancroft Merchants, Citizens of the United States of America, at present in France, have at my Request examined with Care the Accts. of Mr. Ross with the said States, and I knowing them to be Men of Integrity, skilled in such Affairs, and being therefore perfectly satisfied with the report they have made as above, do recommend it to the Committee of Commerce to make immediate Provision for the Payment of the Ballance which appears due to him on the first of July 1779. And in Case of my receiving Funds from them for that purpose I will discharge the same in France in compliance with an Order of Congress dated 11. Augt. 1778.—
Given at Passy near Paris this 8th. Day of August 1779.—
(signed) B. FranklinMinister Plenipo: &ca. 
Copy of a Certificate given to Mr. Jn. Ross.—
